Pleasants, P. J. Appellee was clerk of the Circuit Court for Schuyler County, and presented the claim in this case, amounting to $654.45, being for money paid by him as such clerk for necessary clerk hire. The county board rejected it and he appealed to the Circuit Court. The only notable difference between this case and that of the County of Schuyler v. Bogue, heard at this term, is that appellee here did report and pay over the whole amount of fees collected and the expenditure for clerk hire, and is now seeking repayment of the amount of this expenditure. By that difference it is stronger than the case of Bogue. The Circuit Court gave him judgment for his claim and it is affirmed. Judgment affirmed.